Title: To Thomas Jefferson from St. John de Crèvecoeur, 1 September 1784
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
Boston 1st. Septm. 1784

Dining the other day with H. E. Govr. Hancock. I was shew’d a Virginia Gazette wherein I saw with the most Sincere pleasure a Vote of Your House, ordering a white marble Statue of General Washington to be Executed in Paris under your Care. I observed also an order from Gov. Harrisson to Mr. Peale forthwith to draw a whole-length Picture of that great Man, to be forwarded to you; this Last Circomstance is the Reason I have for troubling you this day. The most-perfectly painted ressemblance, in my opinion, is Insufficient to Enable a Statuary, however skillfull, to represent perfectly the desired object; if this is really the Case, some other Means must be Look’d for, in order to procure the True features and the most perfect ressemblance of that General. So Great is my veneration for him that I most Earnestly wish that the French artists may give us an Exact Copy if I dare use that word, and a striking representation of that Head to the Internal organization of which we are all so highly Indebted. There are but Two Means  of obtaining this End: 1st. the Presence of the General—but he is too Great to visit Europe. 2ly: a Mould En Creux of his Face, without it the Statuary never will make General Washington breathe in Marble. For that purpose few Pounds of Ready baked Plaister shou’d be sent to Mr. Peal with proper directions how to pulverise it, and how to Make the Impression of that General’s Face; by obtaining his consent to this operation (a Little Novel for an American I acknowledge). It may be done Two Ways—1st. a certain Quantity of this Pulverised Plaister must be mixed with a proportionate one of water in a Large Bowl; an Instant before it hardens Itself, the General having previously annointed his face with oyl, must condescend To Stoop and Impress it on the Plastick surface. Few seconds are sufficient for this operation. This Mould once obtained must be very Carefully Packed up and sent back to you, and with it you Easily conceive with what Ease the Statuary can obtain the True Lineaments of the face by casting into it Liquid Plaister. The Second Method wou’d be Still more disagreable, because it wou’d require the partial application of some plaister on the face, which when dried and reunited wou’d Equally, tho’ not so precisely, procure the desired Mould. This Statue is to go down to posterity, thousand of Busts will be made from it at Paris either in Terre Cuite, Plaister or Bronze; it cannot therefore resemble to nearly to the original. Such are the hints which I have thought myself obliged To Communicate you, being Equally anxious with the rest of the Americans to contribute my mite towards the Completion of this Great Monument of Publick Gratitude and Respect. I believe that from the mode of your Embarkation here Col. Humphreys will be at Paris before you. I hope the Sea Voyage, the change of Climate &c. has been usefull to your health as well as to that of Miss Jefferson, who has at last accomplish’d her desire of Seeing 9 States out of 13. I dread the reflections which so many new and Singular Political and Relligious objects will unavoidably raise in Your Mind. The Marquis de Chatelux has no doubt Introduced you to the Prince de Beauveau as well as to the Family of La Rochefoucauld for which Good Personages I Intended, had You returned to New York to have given You Letters. I Earnestly beg you’d Inquire for Mr. Target avocat au Parlement Rüe Ste. Croix de la Bretonnerie Marais Paris. You’ll find in him a most Enlighten’d head united with a most Excellent heart. He will be to you the most usefull, agreable, and Interesting acquaintance you possibly can make, and in a Little while I am Sure you’ll Love and Esteem him as much as I do. I  write him concerning Govr. Jefferson. I hope you have not forgot the Magnolia Seeds. I have duely a note of the Marchand at Richemond who is to Send me a Box for you, which I shall not fail to forward as expeditiously as possible. I shall address it to the directeurs des Messageries a Lorient, which is I am told the most Eligible way of sending any thing to France. Wou’d you be so good as to present my best respects to the Mis. de Chatelux. The Mis. de la Fayette arrived in New York the 4th of August and 2 days after he proceeded to Virginia; every body here have been Glad to see him again. I wish you Very Sincerely health and Good acquaintance as well as an happy Completion of the Treaty of commerce you are about Settling and am with unfeigned Respect & Esteem sir Your Very Humble Servant,

St. John

